Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 4 recites the broad recitation “information data”, and the claim also recites “user history data” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

   Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A method for applying a user interface to an electronic device, the method comprising:
storing information relating to a user of an electronic device, wherein the stored information includes user information data and user history data;
storing a template user interface;
modifying the user interface based on the stored user information and the user history data; and
applying the modified user interface to the electronic device, wherein the user interface enables a user to instruct the electronic device to perform operations within a shopping establishment

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A method for applying a user interface to an electronic device, the method comprising:
storing information relating to a user of an electronic device, wherein the stored information includes user information data and user history data;
storing a template user interface;
modifying the user interface based on the stored user information and the user history data; and
applying the modified user interface to the electronic device, wherein the user interface enables a user to instruct the electronic device to perform operations within a shopping establishment.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. interface allows the data to be transmitted to the user via the interface) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. data is stored and then retrieved via the interface on the device) see Versata, OIP Techs
retrieving data from a database using and index of XML tags and metafiles, see Intellectual Ventures I LLC v Erie indemnity Co
advanced internet interface providing user display access of customized webpages, see Intellectual Ventures I LLC v Capital One Bank (USA).
dynamic tabs for a GUI, See Internet Patents Corp v Active Network, Inc.
generating and transmitting menus, see Apple v Ameranth.
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 5 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-4 and 6-8 are dependencies of claims 1 and 5. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the user interface includes an actuatable button for selecting a recipe based on user information and user history.
wherein the user interface includes an actuatable button for accessing a shopping History.
wherein the user interface displays advertisements based on user information and user history

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sloane et al, (US Patent 6,434,530).

In regards to claim 1, Sloane discloses a method for applying a user interface to an electronic device (Sloane, FIG 2, PDA) comprising:
storing information relating to a user of an electronic device FIG 2, PDA), wherein the stored information includes user information data (Sloane, col 2, lines 25-29) and user history data (Sloane, col 2, lines 25-29, purchase history));
storing a template user interface Sloane, FIG 3, item 264, touch screen overlay);

applying the modified user interface to the electronic device (Sloane, FIG 2, and related text), wherein the user interface enables a user to instruct the electronic device to perform operations within a shopping establishment (Sloane, FIG 2, user selects button).

In regards to claim 2, Sloane teaches wherein the user interface includes an actuatable button for selecting a recipe based on user information and user history (Sloane, para 10, “The recipe can be generated on the basis of one or more of a number of factors, in including for example, on the basis of certain ingredients already selected for purchase, on the basis of a shopper's previous shopping history, or on the basis of the cost of articles used in the recipe. With respect to cost, a recipe can even be selected on the basis of the maximum cost savings of ingredients, with regard to ingredients on sale or associated with coupons. As a specific example, a shopper can request a recipe, filled by the least expensive ingredients available, for an Italian style meal including eggplant, pasta, low fat tomato sauce and fat free cheese. In this case, the requirements for low fat tomato sauce and fat free cheese can eliminate from consideration tomato sauces and cheeses which are less expensive but do not satisfy the low fat and fat free criteria”).

In regards to claim 3, Sloane teaches wherein the user interface includes an actuatable button for accessing a shopping list (Sloane, para 50, “create one or more handy on-screen shopping lists. The shopper can request a reference list of the articles which the shopper purchases most frequently, or a list of all the articles purchased on a previous shopping trip made by that shopper. The list can appear on the display screen, and be redisplayed in between other function queries”.

In regards to claim 4, Sloane teaches wherein the user interface displays advertisements based on user information and user history (Sloane, para 8, “ manufacturers would like to use a shopper request for information as an opportunity to provide product promotion information, such as a discount, that will motivate a purchase of the product. The manufacturer may want to access the purchase history of the shopper in order to determine the value of the discount, which is also a problem. In addition, manufacturers would like to draw from data bases of shopper specific information to intelligently address the needs of specific shoppers for a wider range of information that can be delivered at the point-of-purchase, such as requested meal planning advice. Current art for providing this requested information at the point of purchase does not exist”).

In regards to claim 5, Sloane teaches an apparatus for applying a user interface to an electronic device comprising: memory storing a set of instructions; and
a processor executing the set of instructions stored in memory to perform a method of; applying a user interface to an electronic device, the method comprising:

storing a template user interface;
modifying the user interface based on the stored user information and the user history data; and
applying the modified user interface to the electronic device, wherein the user interface enables a user to instruct the electronic device to perform operations within a shopping establishment (see response to claim 1).

In regards to claim 6, Sloane teaches wherein the user interface includes an actuatable button for selecting a recipe based on user information and user history (see response to claim 2).

In regards to claim 7, Sloane teaches wherein the user interface includes an actuatable button for accessing a shopping History (see response to claim 3).

In regards to claim 8, Sloane teaches wherein the user interface displays advertisements based on user information and user history (see response to claim 4).

Discussion of additional cited art
US Patents
	(i) US Patent 8,612,294 to Treyz teaches “…establishing (1100) a local bidirectional wireless link directly between a handheld computing device and a computer located at a location that provides products or services. The information is displayed on the handheld computing device about a vehicle-related product or service provided at the location to enable a financial transaction for the vehicle-related product or service. The purchase of the vehicle-related product or service is enabled by the local bidirectional wireless link. An expense report is generated (1106) based on multiple financial records” (abstract). 
	(ii) US Patent 7,853,477 to O’Shea et al. teaches “providing cross-marketing and promotional offers to a customer using an electronic tag product identification system is disclosed. The disclosed technology also allows for presenting promotional offers in an automatic check-out process. RFID smart tags are associated with products in a place of purchase or a place of selection of such products. Each distinct product is associated with at least one smart tag, the smart tags containing identification information regarding their respective products. RFID smart tag readers are used to retrieve product information including information concerning promotional offers, purchase prices and expected product weights. Such promotional offers are presented to the customer and may be real-time promotional offers, near real-time promotional offers or generic promotional offers” (abstract).


NPL

	
(iv) MyGrocer1, teaches “Innovative wireless networking schemes are implemented inside the supermarket in order to enable the provision of MyGROCER’s 
identify each product and are constantly transmitting the “presence” of the product 
to RF-receivers, effectively positioned on the shopping cart. When the consumer 
enters the supermarket he logs in MyGROCER through his cart. The system 
identifies the user and displays his shopping list (missing products) to the shopping 
cart’s display screen. While shopping at the supermarket, the consumer selects 
products from the shelves as usual. The readers on the shopping cart can understand 
when the products are placed in and with the necessary application logic, can also 
retrieve their price and other information and update the consumer’s shopping list 
from the retailers’ servers. The shopping cart may also display in-store promotions 
that are based on previous consumer buying behaviour or cross-selling product 
associations. At the check-out counter, there is no need to scan the products again. 
Instead, the “smart” shopping cart notifies the cashier, sends the shopping-list data 
to the check-out system and the payment receipt is issued, while the store 
inventories can be updated. The customer’s shopping list information is maintained 
in the system as point of sales data to be used for future promotional activities. A 
graphical explanation of the in-store Scenario is included in Figure 1” (page 267, In-store Scenario).
	(v) Kourouthanassis2, teaches “ubiquitous computing design requirements. According to Abowd et al (2000) [2], ubiquitous computing applications must incorporate graphical interfaces that support more natural human forms of communication, which are easy to use and provide a fast learning curve. This statement is extremely important 


Conclusion

Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).